NUMBER 13-15-00015-CV

                              COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


                           IN RE ALFREDO SOBREVILLA


                        On Petition for Writ of Mandamus.


                                        ORDER

               Before Justices Benavides, Perkes, and Longoria
                              Per Curiam Order

         Relator, Alfredo Sobrevilla, filed a petition for writ of mandamus and motion for

emergency stay in the above cause on January 7, 2015. Through this original proceeding,

relator seeks to require the trial court to specify its reasons for granting a new trial and,

subsequently, to compel the trial court to vacate and set aside the order granting a new

trial.

         The Court, having examined and fully considered the motion for emergency stay,

is of the opinion that said motion should be granted. The motion for emergency stay is

hereby GRANTED, and the new trial that has been granted in this matter is ordered
STAYED pending further order of this Court, or until the case is finally decided. See TEX.

R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”).

       The Court requests that the real party in interest, Brownsville Independent School

District, or any others whose interest would be directly affected by the relief sought, file a

response to the petition for writ of mandamus on or before the expiration of ten days from

the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
8th day of January, 2015.




                                                  2